Citation Nr: 1001139	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left side chest pain.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for left side chest pain.

In December 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

During the pendency of the appeal, a September 2009 rating 
decision granted service connection for a skin condition, to 
include dermatophytosis.  Since the Veteran has not disagreed 
with the rating or effective date assigned for that 
disability, the issue pertaining to a skin condition is no 
longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

There is no competent medical evidence showing the existence 
of a current disability manifested by left side chest pain, 
or medical evidence etiologically linking the appellant's 
left side chest pain complaints with his military service or 
any incident therein or with a service-connected disorder.


CONCLUSION OF LAW

Left side chest pain was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected disability, nor is it the result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2002, and May 2008; a 
rating decision in October 2003; and a statement of the case 
in August 2005.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

The Veteran contends that he suffers from chest pain as 
secondary to his service-connected skin disability, or in the 
alternative, as due to an undiagnosed illness. 
The Veteran's service treatment records do not contain a 
complaint, finding, history or diagnosis consistent with a 
condition manifested by left side chest pain.  The Veteran's 
service personnel file shows that he had service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

After service, VA treatment records show work-ups for the 
Veteran's complaints of intermittent chest pain without any 
finding of cardiac or gastrointestinal etiology.  
The Veteran underwent a VA examination in June 2002.  He 
complained of piercing discomfort moderately increased with 
inspiration.  The examiner assessed that the Veteran had left 
side chest pain, presumably secondary to musculoskeletal or 
gastrointestinal problems with no evidence of heart disease 
or costochondritis.  The impression after an April 2002 
rheumatology consult was intermittent chest pain of unknown 
etiology without musculoskeletal component.

VA treatment records from 2006 show that the Veteran 
complained of burning pain during flare-ups of his skin 
disorder and that he had noticed chest pain present on acute 
exacerbations of his skin disorder. 

On VA examination in January 2009, the Veteran complained of 
pinpoint piercing pain just below the left breast occurring 
only when he developed a painful active skin rash.  The 
examiner noted that cardiac origin had been excluded by past 
clinical studies.  The pain was not related to 
gastrointestinal causes.  The examiner assessed intermittent 
chest pain of unclear etiology.  

On VA examination in July and September 2009, the Veteran 
complained of left side chest pain unassociated with eating, 
exertion, or shortness of breath.  The pain occurred for a 
short time related to active skin rashes.  There was no 
tenderness on palpitation over the sternum, heart murmurs, or 
history of heart burn.  Rheumatology evaluation revealed no 
evidence of musculoskeletal causes.  In July 2009, the 
examiner diagnosed pinpoint left side chest pain with no 
cardiac pathology.  The examiner specifically concluded that 
the chest pain was not etiologically related to the skin 
condition, or otherwise related to military service.  In 
September 2009, the examiner reported that there was no 
evidence of Gulf War illness, as laboratory testing revealed 
no abnormalities with respect to the Veteran's white count, 
hemoglobin, blood sugar, hematocrit, kidney function and 
electrolytes, and there was no evidence of left shift.  The 
examiner diagnosed no evidence of the claimed Gulf War 
syndrome, along with isolated episodes of left side chest 
pain of no identified organic causes.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(a).

For secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Compensation may be paid to any Persian Gulf War Veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  38 
C.F.R. § 3.317(b).

The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more no later than December 31, 2011, 
and must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary of VA 
determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) 
for a medically unexplained chronic multisymptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  To date, VA has not identified any other 
medically unexplained chronic multisymptom illnesses for 
purposes of 38 C.F.R. § 3.317.

Accordingly, under those regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in 38 C.F.R. § 3.317(b); (3) 
which became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Notwithstanding the foregoing presumptive provisions, the 
Veteran is not precluded from establishing service connection 
for a disease averred to be related to Gulf War service, as 
long as there is proof of such direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

On the basis of the service medical records showing an 
absence of any finding of signs or symptoms consistent with a 
condition manifested by left side chest pain, the Board finds 
left side chest pain was not affirmatively shown to have had 
onset during service and a showing of continuity after 
discharge is required to support the claim.  38 U.S.C.A. §§ 
1110, 1131; 338 C.F.R. §§ 3.303(a), 3.303(b).

Also there is no competent evidence either contemporaneous 
with or after service that left side chest pain was observed 
during service, and the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under do not apply.  Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.303(b).

After service, complaints of left side chest pain were first 
documented in 2002, approximately 9 years after service.  The 
period without documented complaints of left side chest pain, 
from 1993 to 2002, interrupts continuity and is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002).

The Board now turns to the Veteran's claim that his left side 
chest pain is secondary to the service-connected skin 
condition.

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  Therefore, the Board 
finds that the statements from the Veteran offered as proof 
of a disability manifested by left side chest pain and 
service connection between left side chest pain and a skin 
condition, are not competent evidence. 

VA examination reports and VA treatment records after 2002, 
and VA examination in reports in January, July and September 
2009, recorded a clinical finding of chest pain of unknown 
etiology.  While in June 2002 a VA examiner speculated that 
the left side chest pain could be secondary to 
musculoskeletal or gastrointestinal problems, in April 2002 a 
musculoskeletal component was ruled out.  Similarly, cardiac 
origin was excluded by clinical studies and there was no 
evidence of gastrointestinal causes.  Moreover, a VA examiner 
in July and September 2009, specifically concluded that the 
chest pain was not etiologically related to the skin 
condition, or otherwise related to military service.  

In sum, the record does not contain evidence of a diagnosis 
pertaining to a condition manifested by left side chest pain 
or competent medical evidence that etiologically links left 
side chest pain to the service-connected skin condition.  The 
Veteran has contended that his chest is painful.  However, 
complaints of pain symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328 (1997) (compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet.  App. 282 (1999) (pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of the claimed disability, there can be no valid 
claim).

Although the Veteran asserts that he has a current left side 
chest pain that is related to service, to include his 
service-connected skin condition, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran has a current left side chest disability as a result 
of his service or a service-connected skin disability.

Even though the Veteran's symptoms of chest pain have not 
been attributed to a known clinical diagnosis, the Board must 
nevertheless determine whether his claim can be granted under 
the theory that it is due to an undiagnosed illness from his 
service in the Persian Gulf.  With regard to whether the 
appellant has an undiagnosed illness, the most recent VA 
medical examination did not produce a diagnosis of an 
undiagnosed illness.  It was noted that the appellant may 
suffer from chest pains, but those symptoms were not 
attributed to an undiagnosed illness.  The examiner reported 
that the Veteran had normal routine laboratory data, and 
there was no evidence of Gulf War syndrome.  It was further 
noted that the chest pain may simply be due to no underlying 
condition, disease, or disability.  The same examiner, along 
with others who have examined the appellant in the past, did 
not diagnose the appellant as suffering from a medically 
unexplained chronic multi-symptom illnesses or an illness 
designated as qualifying by the Secretary under 38 C.F.R. 
§ 3.317.  Moreover, the examiner specifically stated that the 
appellant's claimed chest pains were not related to the skin 
condition, or otherwise related to military service, or due 
to any Persian Gulf War illness.

The Board finds that the Veteran's claimed left side chest 
pain cannot be service connection as a disability due to an 
undiagnosed illness because it does not meet the criteria to 
be considered a disability.  The Veteran has not exhibited a 
disability that has manifested to a degree of 10 percent or 
more.  38 C.F.R. § 3.317(a)(1)(i) (2009).  While the evidence 
shows that the Veteran complains of intermittent piercing 
episodes of chest pain, the evidence does not show any slight 
muscle injury of Muscle Group XXI.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2009).  The evidence does not show the 
removal of any ribs or any limitation of motion caused by the 
complaints of chest pain.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5242, 5297 (2009).  The evidence does not show X-
ray evidence of arthritis with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The evidence 
does not show any neurologic impairment which would amount to 
a compensable disability.  38 C.F.R. § 4.124a (2009).  
Therefore, the Board find that while the Veteran may have 
pain that is etiologically unexplained, that pain has not 
caused any disability to the degree of 10 percent or more 
disabling.  Therefore, the Board finds that service 
connection as a disability due to an undiagnosed illness is 
not warranted.  38 C.F.R. § 3.317(a)(1)(i) (2009).  

The Board thus finds no medical basis to grant the Veteran's 
claim under either a direct or a presumptive theory of 
service connection.  Despite his statements that he currently 
has a disability involving left side chest pain and as a 
result of his service-connected skin condition or his service 
in the Persian Gulf, as a layman without medical expertise or 
training, his assertions are not considered competent medical 
evidence and therefore will not be considered.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1991) (laypersons are not competent to render 
medical opinions, including concerning diagnosis or etiology 
of a condition claimed).

The Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis that not capable of lay observation, and of medical 
causation where lay assertion on medical causation is not 
competent evidence.  In this case, the Board finds that the 
preponderance of the evidence shows that left side chest pain 
was not incurred in or aggravated by service, to include as 
due to undiagnosed illness, and is not secondary to the 
service-connected skin disability.  As the preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left side chest pain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


